Opinion by
Mr. Chief Justice Bell,
Luigina B. Ervien died November 10, 1965. Her original will could not be found. Her executors presented to the Register of Wills of Montgomery County for probate, a conformed but unsigned copy of her last 'will. That copy provided that in the event testatrix’s husband predeceased her, which he did, her residuary estate was to be divided equally between her husband’s niece, Doris Ervien Marsh, and her husband’s grandnephew, Ralph Edward Marsh, Jr., with each of whom *66she had maintained a close family relationship. Testatrix’s only known living relative, Carolina Barbarini, her sister who resided in Italy, and whom she had not seen except for two short visits for 46 years, contested the probate of this copy and claimed testatrix’s estate under the intestate laws of Pennsylvania.
The Register of Wills refused to probate the conformed copy of the will and the executors filed an appeal in the Orphans’ Court. After a hearing de novo, the Orphans’ Court reversed the decision of the Register of Wills and admitted the conformed copy to probate. . Carolina Barbarini thereupon took this appeal.
We have reviewed the record but deem it unnecessary to discuss the evidence or the law governing the probate of a conformed copy of an allegedly lost will. We find no abuse of discretion or error of law.
Decree affirmed, each party to pay own costs.
Mr. Justice Cohen took no part in the consideration or decision of this case.